1

2
                                  UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                   ***
5
      RONALD EUGENE ALLEN, JR.,                          Case No. 3:21-cv-00141-MMD-WGC
6
                                          Petitioner,                  ORDER
7            v.
8
      WILLIAM GITTERE, et al.,
9
                                       Respondents.
10

11

12          In this habeas corpus action, the petitioner, Ronald Eugene Allen, Jr., represented
13   by counsel, has filed an Application to Proceed in Forma Pauperis (ECF No. 12).
14   Considering the information provided in the application, the Court finds that Allen can pay
15   the filing fee for this action.
16          It is therefore ordered that Petitioner’s Application to Proceed in Forma Pauperis
17   for Inmate (ECF No. 12) is denied. Petitioner will have 45 days from the date of this order
18   to have the filing fee of five dollars ($5) sent to the Clerk of Court. Petitioner must include
19   with that payment some indication that it is for this case, Case No. 3:21-cv-00141-MMD-
20   WGC. Failure to comply with this order may result in dismissal of this action.
21          DATED THIS 12th Day of May 2021.
22

23
                                                  MIRANDA M. DU
24                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26
27

28
